Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In preliminary amendments dated 9/15/21, Applicant amended no claims, canceled claims 1-20, and added new claims 21-40.  Claims 21-40 are presented for examination.

Rejections under 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. Independent claims 21 and 28 each recites determining, based in part on the first selection and the second selection, a second user, and independent claim 35 recites determining, based in part on the first selection and the second selection, an attribute of the first user; and adding the attribute to a profile of the first user, and determining data and adding data to a profile are mental processes accomplishable in the human mind or on paper.  Each claim recites additional elements of transmitting a first media file to a device of a first user, the first media file configured to present a first choice between at least two options related to a story for a digital event; and receiving a first selection in response to the first choice; causing to transmit the second media file to the device of the first user, the second media file configured to present a second choice between at least two options related to the story for the digital event; receiving a second selection in response to the second choice; and cause to display information about the second user to the first user.  The transmitting steps are insignificant extra-solution activity, the receiving steps are input steps and also insignificant extra-solution activity, and the display step is an output step and also insignificant extra-solution activity.  Claims 21 and 35 also recite an interface and a processor communicatively coupled to the interface, and claim 28 recites a non-transitory computer-readable medium, which are generic components of a computer.  Therefore the mental process is not integrated into a practical application.  Taken as a whole, the transmitting steps are sending data across a network and are routine and conventional per the list of such activities in MPEP 2106.05(d) part II.  The input steps are routine and conventional per Holmes (US 20120271884 paragraph 0020 receiving user selection of an option on a survey), Solomon (US 20070031800 paragraph 0033 receiving selection of answers to questions from a matching service), and Ohnemus et al (20140156308 paragraph 0178 receive selections of responses to questions).  The output step is routine and conventional per Holmes (paragraph 0071 delivering content to users of other users associated based on answers to survey questions), Rao et al (US 9,449,091 column 17 lines 47-53, column 18 lines 7-13 display information about second user to first user from profiles), and Solomon (paragraph 0320 displaying information about a matching user based on answers to questions in character profiles).  The generic computer components (interface, processor, non-0trtansitory computer-readable medium) are still generic computer components. Therefore the claims do not include additional elements that are sufficient to amount to significantly more than the mental process recited above.
Claims 22, 29, and 36 each recites a first weight is assigned to the first choice; a second weight is assigned to the second choice; and determining the second user is based in part on the first weight and the second weight (determining data is a mental process accomplishable in the human mind or on paper).  Claims 23 and 30 each recites transmit the first media file to a device of a third user; receive from the third user a third selection in response to the first choice, the third selection different from the first selection; and the processor is further configured to, in response to receiving the third selection from the third user: determine a third media file based on the third selection; cause to transmit the third media file to the device of the third user, the third media file configured to present a third choice between at least two options; receive a fourth selection in response to the third choice; determine, based in part on the third selection and the fourth selection, a fourth user; and cause to display information about the fourth user to the third user, which are each repetition of the respective steps recited in independent claims 21 and 28 and are routine and conventional or mental processes per the description shown for claims 21 and 28 above.  Claims 24, 31, and 38 each recites determine whether the first user is within a time interval for the digital event (determining data is a mental process accomplishable in the human mind or on paper).
Claims 25, 32, and 39 each recites receiving an indication from the first user to participate in the digital event (input step, routine and conventional per Holmes, Solomon, and Ohnemus et al.  Claims 26 and 33 each recites determine an attribute based at least in part on the first selection; and add the attribute to a profile of the first user (determining data and adding data to a profile are mental processes accomplishable in the human mind or on paper).  Claims 27, 34, and 40 each recites in response to receiving the first selection and the second selection, add the first selection to a profile of the first user, wherein the first selection is visible to other users (determining data and adding data to a profile are mental processes accomplishable in the human mind or on paper).  Claim 37 recites display the profile of the first user to a second user, and wherein the attribute is visible to the second user (output step, routine and conventional per Holmes, Rao et al, and Solomon).

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 28-33, 35-36, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solomon (US 20070031800).
With respect to claims 21 and 28, Solomon teaches:
transmit a first media file to a device of a first user, the first media file configured to present a first choice between at least two options related to a story for a digital event (paragraph 0032 transmit file of questions to first user, multiple choice, related to character and aspirations of user for matchmaking (the event)); and 
receive a first selection in response to the first choice (paragraph 0033, 0034 receive user selection of choice); and 
in response to receiving the first selection from the first user: 
determine a second media file based on the first selection (paragraph 0035 second file with set of questions for first user); 
cause to transmit the second media file to the device of the first user, the second media file configured to present a second choice between at least two options related to the story for the digital event (paragraph 0035 transmits second file to first user, also for matchmaking event); 
receive a second selection in response to the second choice (paragraph 0036 receive answers to second questions); 
determine, based in part on the first selection and the second selection, a second user (paragraph 0308 determine a second user matching based on answers/selections to questions); and 
cause to display information about the second user to the first user (paragraph 0320 display profile of matching user to first user).
With respect to claim 21, Solomon teaches an interface (figure 1 interface in computer 101 for matchmaking service 103) and a processor coupled to the interface (figure 1 computer devic3e 101 known in the art to have a processor).
With respect to claim 28, Solomon teaches a non-transitory computer-readable medium encoded with logic (figure 1 storage module 106 storing data, paragraph 0030).
With respect to claim 35, Solomon teaches:
transmit a first media file to a device of a first user, the first media file configured to present a first choice between at least two options related to a story for a digital event (paragraph 0032 transmit file of questions to first user, multiple choice, related to character and aspirations of user for matchmaking (the event); and 
receive a first selection in response to the first choice (paragraph 0033, 0034 receive user selection of choice); and 
in response to receiving the first selection from the first user: 
determine a second media file based on the first selection (paragraph 0035 second file with set of questions for first user); 
cause to transmit the second media file to the device of the first user, the second media file configured to present a second choice between at least two options related to the story for the digital event (paragraph 0035 transmits second file to first user, also for matchmaking event); 
receive a second selection in response to the second choice (paragraph 0036 receive answers to second questions); 
determine, based in part on the first selection and the second selection, an attribute of the first user (paragraph 0302 build profile with attributes based on selections to questions); and 
add the attribute to a profile of the first user (paragraph 0302 add attributes to profile).
With respect to claim 35, Solomon teaches an interface (figure 1 interface in computer 101 for matchmaking service 103) and a processor coupled to the interface (figure 1 computer device 101 known in the art to have a processor).
With respect to claims 22, 29, and 36, Solomon teaches:
a first weight is assigned to the first choice (paragraph 0040-0042 assigning values on a honesty/consistency scale to answers); 
a second weight is assigned to the second choice (paragraph 0040-0042 assigning values on a honesty/consistency scale to answers); and 
determining the attribute is based in part on the first weight and the second weight (paragraph 0301 honesty/consistency scale used to determine matching user for attributes).
With respect to claims 23 and 30, Solomon teaches:
transmit the first media file to a device of a third user (repetition of first transmitting step in claims 21/28, paragraph 0032); 
receive from the third user a third selection in response to the first choice, the third selection different from the first selection (repetition of first receiving step in claims 21/28, paragraphs 0033-0034); and 
in response to receiving the third selection from the third user: determine a third media file based on the third selection (repetition of first determining step in claims 21/28, paragraph 0035); 
cause to transmit the third media file to the device of the third user, the third media file configured to present a third choice between at least two options (repetition of second transmitting step in claims 21/28, paragraph 0035); 
receive a fourth selection in response to the third choice (repetition of second receiving step in claims 21/28, paragraph 0036); 
determine, based in part on the third selection and the fourth selection, a fourth user (repetition of second determining step in claims 21/28, paragraph 0308); and 
cause to display information about the fourth user to the third user (repetition of displaying step in claims 21/28, paragraph 0320).
With respect to claims 24, 31, and 38, Solomon teaches determine whether the first user is within a time interval for the digital event (paragraph 0321 determine if first user within a routine cycle for determine compatibility event).
With respect to claims 25, 32, and 39, Solomon teaches receive an indication from the first user to participate in the digital event (paragraph 0321 receiving indication from user to participate in compatibility event in routine).
With respect to claims 26 and 33, Solomon teaches determine an attribute based at least in part on the first selection (paragraphs 0040-0042 determine honesty/consistency attribute of answers to profile questions); and 
add the attribute to a profile of the first user (paragraphs 0204-0205 example of honesty/consistency scale values used to weigh answers in profile questions).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Brennan (US 20200092248).
With respect to claims 27, 34, and 40, all the limitations in claims 21, 28, and 34 are addressed by Solomon above.  Solomon does not teach in response to receiving the first selection and the second selection, add the first selection to a profile of the first user, wherein the first selection is visible to other users.  Brennan teaches this when a first user responds to questions on a dating questionnaire and the responses are displayed to a second user (paragraph 0004).  It would have been obvious to have combined the function of making question selections available to second user in Brenna with the compatibility profiling techniques in Solomon to give the second user more information regarding a possible compatibility with a first user, making the combination more user-friendly.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Zent et al (US 9,369,471), hereafter known as Zent.
With respect to claim 37, all the limitations in claim 35 are addressed by Solomon above.  Solomon does not teach wherein the interface is further configured to display the profile of the first user to a second user, and wherein the attribute is visible to the second user.  Zent teaches this in displaying a user profile to other users (column 4 lines 51-67), wherein a user profile has attributes in it of a user (column 5 lines 45-47).  It would have been obvious to have combined the displaying profile function in Zent with the compatibility profiling techniques in Solomon  to give a second user more information regarding possible compatibility with a first user.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        11/18/22